Citation Nr: 1537543	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO granted the Veteran service connection for hypertension, assigning an initial noncompensable disability rating.


REMAND

The Board notes that in March 2015, following the February 2015 certification of his appeal to the Board, the Veteran indicated that he wished to testify before a Veterans Law Judge  He clarified in an April 2015 statement that he wished to testify via videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2015).  This request was received by the Board less than 90 days following the appeal's certification to the Board.  See 38 C.F.R. §§ 20.703, 20.1304(a).  The case will therefore be remanded to the Muskogee RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


